FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS January 9, 2017

                                    TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court


 STEVEN WADE BIGHAM,

          Petitioner - Appellant,
 v.                                                    No. 16-7068
                                          (D.C. No. 6:15-CV-00488-RAW-KEW)
 JOE ALLBAUGH,                                         (E.D. Okla.)

          Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      Steven Bigham seeks a certificate of appealability (COA) to appeal the

district court’s order dismissing his 28 U.S.C. § 2254 petition for habeas corpus

relief. The district court found the petition time-barred because Mr. Bigham

missed AEDPA’s filing deadline by 63 days. It also rejected Mr. Bigham’s

equitable tolling and actual innocence claims. And where a district court

dismisses a § 2254 petition on procedural grounds like these, we may issue a

COA only if “jurists of reason would find it debatable whether the district court




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).

      Mr. Bigham has failed to carry this burden. AEDPA’s one-year statute of

limitations began to run on April 8, 2014, when his state court conviction became

final. 28 U.S.C. § 2244(d)(1)(A). The clock stopped for 179 days during his

post-conviction proceedings in Oklahoma state court. 28 U.S.C. § 2244(d)(2). So

Mr. Bigham had until October 5, 2015, to file his habeas petition, but he waited

until December 7, 2015. Neither do the prison lockdowns Mr. Bigham complains

of warrant equitable tolling. After all, he had uninhibited library access for the

first fourteen months of his limitations period. See Soriano v. Jones, 522 F.

App’x 428 (10th Cir. 2013) (petitioner “had several months in which he was not

subjected to institutional lockdown and has not shown why he could not file his

petition during such time”). Equitable tolling is particularly inappropriate here

because Mr. Bigham presented the same claims in his habeas petition that he

litigated in his state post-conviction proceedings. So it’s unclear how more legal

research could have helped. See id.; Miller v. Marr, 141 F.3d 976, 978 (10th Cir.

1998). Finally, Mr. Bigham cannot avoid AEDPA’s statute of limitations on

actual innocence grounds. For both Mr. Bigham’s petition and his application for

a COA merely challenge the sufficiency of the evidence against him. Bousley v.

United States, 523 U.S. 614, 623 (1998) (“‘[A]ctual innocence’ means factual




                                        -2-
innocence, not mere legal insufficiency.”). Nothing Mr. Bigham presented to the

district court or to us suggests he’s innocent.

      The request for a COA is denied and this appeal is dismissed. Mr. Bigham

is reminded of his obligation to continue making partial payments until his

appellate filing fee is fully paid.



                                                  ENTERED FOR THE COURT


                                                  Neil M. Gorsuch
                                                  Circuit Judge




                                         -3-